DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments, filed June 1, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103-Obviousness (Maintained Rejections)
1) Claims 34-38 and 40-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 2007/0190013) in view or Reddy et al. (Food Chemistry, 2010). The rejection is maintained. All claims not restated are cancelled. 
Zhang et al. disclose films for applying to an individual. The film is applied to a moist tissue and include the teeth. The film will remain adhered until peeled off or eroded by application of a sufficient amount of moisture (paragraph 0009). The film forming composition comprises at least one polycarboxylated polymer and at least one polysaccharide, and preferably will also comprise a pharmaceutical, a nutraceutical, a cosmeceutical or a cosmetic agent and a carrier liquid such as water. The viscosity of 
Zhang et al. differ from the instant claims insofar as it does not disclose the compositions comprise a crosslinked starch.
Reddy et al disclose citric acid cross-linking of starch films. The films show improved tensile strength, thermal stability and decrease in dissolution of starch films in water. 
	It would have been obvious to one of ordinary skill in the art to have used the citric acid cross-linked starch as the starch to make the films of Zhang et al. motivated by the desire to improve tensile strength, thermal stability and to decrease the dissolution of the films in water. This would improve the retention time of the film on the targeted surface.
	In regard to the method, the claims are applied to the oral and therefore would be able to reduce or prevent staining capacity of an agent. 
In regard to the time, the polymer, determines the time. It would have taken no more than the relative skill of one of ordinary skill in the art to adjust the thickness to 

Response to Arguments
The Examiner submits that although the reference does not specifically disclose reducing staining capacity, it does disclose providing a film to the teeth. This film would reduce staining by providing a coating on the teeth. This coating would inhibit staining of the teeth to some degree in comparison with the teeth without a coating. In regard to not being useful for application to the teeth, Zhang specifically discloses that the composition may be applied to teeth and therefore would be useful for application to teeth. In regard to not disclosing a method, the claims recite preventing staining and the compositions of Zhang provides a film on the teeth. Therefore it is reasonable to conclude that the compositions of Zhang would inhibit staining to the teeth. It is further noted that the claims recite reducing or preventing the staining capacity of an agent. Further, the claims do not necessarily mean that the method reduces or prevents staining of the teeth, as asserted by Applicant. In regard to the exposure to amylase or hydrolytic enzymes, this is not recited in independent claim 34 and claim 1 is cancelled. In regard to Reddy, Reddy supports that crosslinking improves the strength of a film. Therefore it would have been obvious to crosslink the polymers in the films of Zhang in order to make them stronger when applied to the teeth and alter the dissolution rate to aid them in prolonged residence on the teeth. Further Reddy discloses reduced dissolution in water, not necessarily no dissolution in water. In regard to loss in water, it 
 
2) Claims 34-38 and 40-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ibsen et al. (US 2002/0006386, already of record) in view or Reddy et al. (Food Chemistry, 2010). The rejection is maintained. All claims not restated are cancelled. 
Ibsen et al. disclose starch thickened non-aqueous dentifrices. The compositions form a sticky film on the teeth and is able to withstand the brushing action of a toothbrush. The films also have a high residence time. The starches include potato and corn starch. The corn starch may comprise 75 to 80% amylopectin (paragraph 0033). Modified starches may be used and are made by reacting the starch with an organic carboxylic acid. Abrasives are added and include silica (Abstract). Desensitizing agents are used and include alkali and alkaline earth metal salts of citric acid (paragraph 0053). Buffering agents include sodium citrate (paragraph 0063). The compositions may comprise anti-caries agents, anti-calculus, fillers and flavors, such as flavor oils (paragraph 0059). Polyols are added and include glycerin (glycerol, paragraph 0031). The compositions have improved residence time on the teeth (paragraph 0006).
Ibsen et al. differ from the instant claims insofar as it does not disclose the compositions comprise a crosslinked starch.

	It would have been obvious to one of ordinary skill in the art to have used the citric acid cross-linked starch as the starch to make the films of Zhang et al. motivated by the desire to improve tensile strength, thermal stability and to decrease the dissolution of the films in water. This would improve the retention time of the film on the teeth.
In regard to the method, the claims are applied to the teeth and therefore would be able to reduce or prevent staining capacity of an agent. 
In regard to the time, the polymer, determines the time. It would have taken no more than the relative skill of one of ordinary skill in the art to adjust the thickness to keep the film in the oral cavity for the desired amount of time. The residence time would also determine the treatment time making it a result effect variable. Therefor it would have been obvious to make a film that remains in the oral cavity from 1 to 70 minutes.

Response to Arguments
The Examiners submits that the compositions Ibsen form films on the teeth and therefore would encompass affixing a film on the teeth. In regard to protecting the teeth from staining while eating or drinking, the claims are drawn to reducing or preventing the staining capacity of an agent not necessarily a method of preventing stains on the teeth from developing.  The compositions of Ibsen forms a film which would hinder an agent from staining the teeth. Further anti-staining would also include actives that 

3) Claims 34-38 and 40-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et al. (US 2010/0240724). The rejection is maintained. All claims not restated are cancelled. 
Chang et al. disclose edible films comprising a modified starch and a waxy starch hydrolysate. Water soluble polymers that may be used in the compositions include cellulose polymers, sodium alginate, pectin carrageenan, arabic gum and xanthan gum (paragraph 0022). The waxy starch include those having amylopectin amounts of more than 90% and are derived from sweet potato, potato, corn, wheat and rice (paragraph 0012). The starch may be acid treated with formic acid, citric acid or malic acid (paragraph 0014). This would encompass a crosslinked starch.  Modified starches include acetylated distarch phosphate (paragraph 0019). Fillers may be used in the 
The prior discloses compositions containing a starch that is modified with an acid and dissolves at a certain amount of time. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
In regard to the method, the claims are applied to the oral and therefore would be able to reduce or prevent staining capacity of an agent. 
In regard to the time, the polymer, the filler and film thickness determines the time. It would have taken no more than the relative skill of one of ordinary skill in the art to adjust the thickness to keep the film in the oral cavity for the desired amount of time. 

Response to Arguments
The Examiners submits that the compositions Chang forms films on the teeth and therefore would encompass affixing a film on the teeth. In regard to protecting the teeth from staining while eating or drinking, the claims are drawn to reducing or preventing the staining capacity of an agent not necessarily a method of preventing stain on the teeth from developing.  The compositions of Chang is a film which would hinder an agent from staining the teeth when applied to the teeth. Further cleansing the teeth would prevent staining. In regard to the amount of time, it would have taken no more than the relative skill of one of ordinary skill in the art to adjust the thickness to keep the film in the oral cavity for the desired amount of time. The residence time would also determine the treatment time making it a result effect variable. Therefor it would have been obvious to make a film that remains in the oral cavity for, which would encompass a short amount of time. In regard to the acid treatment of Chang, Chang not only discloses making a starch hydrolysate but also discloses treating the hydrolysate with an acid as well. Further Chang discloses “the modified starches refer to starches modified through one or more modification reactions such as oxidation, esterification, etherification, cross-linking reaction and pregelatinization, etc.” (paragraph 0118). Therefore Chang does not teach away from using an acid on the starches to cross link them. In regard to claim 33, claim 33 is cancelled.  


Conclusion
Claims 34-38 and 40-46 are rejected.
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612